         Case 1:19-cv-01868-RJL Document 19 Filed 07/01/20 Page 1 of 10




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA,

       Plaintiff,                                          Case No.: 1:19-cv-1868 (RJL)

v.

OMAROSA MANIGAULT NEWMAN,

      Defendant,
_______________________________________/

                      DEFENDANT OMAROSA MANIGAULT NEWMAN’S
                      RESPONSE TO PLAINTIFF’S MOTION TO COMPEL

       Comes now the Defendant, Omarosa Manigault Newman, by and through her

undersigned counsel and files this her Response to Plaintiff’s Motion to Compel, and in support

alleges as follows.

                                   FACTUAL BACKGROUND

       On October 24, 2019, the Government served their First Request for Production upon

Defendant Omarosa Manigault Newman. As argued by the Government, these requests seek

“documents and recordings relating to: (a) Defendants termination from her position in the

Executive Branch; (b) Defendants financial disclosure report and her obligation to file it within

30 days of her termination; (c) Defendant’s efforts to obtain materials she contends were

necessary to complete the financial disclosure report; and (d) the contents of the boxes that

Defendant belatedly claimed she needed to complete her financial disclosure report; as well as

documents (e) that were referenced in Defendant’s interrogatory responses.” [DE 18].

       In response to these requested documents, Defendant Omarosa Manigault Newman

objected on the grounds that producing the requested documents and communications would

                                               1
          Case 1:19-cv-01868-RJL Document 19 Filed 07/01/20 Page 2 of 10




subject her to further bad faith litigation brought by President Donald J. Trump and his

campaign, Donald J. Trump for President, Inc. The Government argues that these objections

should be overruled because, “Defendant merely speculates that such “bad faith litigation” might

be filed, and provides no support whatsoever for that unsubstantiated claim. Still, Defendant

here takes the position that Defendant she [sic] not produce documents until the Court orders her

to do so.” [DE 18].

        As discussed below, Defendant Omarosa Manigault Newman is not “merely

speculating.” She has already been sued for disclosing the very evidence sought by the

Government in this case. Furthermore, the President has openly bragged about it on Twitter.

                                         ARBITRATION ACTION

        President Donald J. Trump 1, through his Campaign, Donald J. Trump for President Inc.,

has filed an arbitration action against Mrs. Manigault Newman for allegedly disclosing

“confidential information” in violation of a nondisclosure agreement. The arbitration action

alleges, in part:

        Ms. Manigault Newman also released a surreptitious recording that purports to
        be a conversation between Ms. Manigault Newman and General John F.
        Kelly, the White House Chief of Staff, which Ms. Manigault-Newman alleges
        was recorded in the Situation Room of the White House. If accurate, this
        recording contains confidential information.

        Ms. Manigault Newman released an surreptitious recording that purports to be
        a conversation between Ms. Manigault-Newman and Mr. Trump. If accurate,
        this recording contains confidential Information.

        Ms. Manigault Newman further materially breached the agreement by, among
        other things, making alleged unauthorized recordings of people in the White


1
     Donald      J.    Trump     (@realdonaldtrump),    Twitter    (August    31,   2019,    8:58     A.M.),
https://twitter.com/realDonaldTrump/status/1167783720021123073 : (…Yes, I am currently suing various people
for violating their nondisclosure agreements. Disgusting and foul mouthed Omarosa is one. I gave her every
break, despite the fact that she was despised by everyone, and she went for some cheap money from a book.
Numerous others also!)

                                                     2
         Case 1:19-cv-01868-RJL Document 19 Filed 07/01/20 Page 3 of 10




       House, including, without limitation, Mr. Trump and Mr. Kelly, and releasing
       those recordings to the press.

       As a result of Ms. Manigault Newman’s breaches of the Agreement, [Donald J.
       Trump for President, Inc.] has suffered millions of dollars in damages.

       This arbitration action is currently being litigated with the American Arbitration

Association and has not reached a resolution. A copy of the Statement of Claim has been

attached hereto as Exhibit “A”. A copy of the nondisclosure agreement is attached hereto as

Exhibit “B”.

                                         ARGUMENT

 1. DEFENDANT WILL BE SUBJECTED TO FURTHER BAD FAITH LITIGATION BY DISCLOSING THE
                          REQUESTED DOCUMENTS AND RECORDINGS

       Within the subject Motion to Compel, the Government contradicts President Trump’s

personal lawyers by arguing that, “none of the requested documents, which relate exclusively to

Defendant’s former position as an employee of the Executive Branch, is “proprietary or

confidential” to Mr. Trump, his business, or his family. Lynch Decl. Ex. A at 1. They do not

relate to “the personal life, political affairs, and/or business affairs of Mr. Trump or of any

Family Member.” Id. They do not relate to “the assets, investments, revenue, expenses, taxes,

financial statements, actual or prospective business ventures” or other interest of Mr. Trump, his

businesses, or his family members.” [DE 18 at 4].

       Significantly, Ms. Manigault Newman agrees with the ultimate conclusion reached by the

Government on this issue. That does not eliminate the weaponization of lawsuits filed against

her or the attorneys fees she has incurred to defend even the most frivilous of claims. Ms.

Manigault Newman believes that she will ultimately be successful in defending the arbitration

action filed against her by President Trump and his Campaign. Nevertheless, Ms. Manigault

Newman fears that by disclosing the requested communications and recordings, including

                                                3
           Case 1:19-cv-01868-RJL Document 19 Filed 07/01/20 Page 4 of 10




recordings of people in the White House, President Trump’s personal lawyers will sue her for

“millions of dollars in damages” (as they already have) and subject her to further prolonged

litigation with the American Arbitration Association. As discussed previously, this fear is not

“speculative” as Ms. Manigault Newman has already been sued for disclosing the recordings of

General John F. Kelly in the Situation Room and a recording of President Donald J. Trump. 2

          Defendant’s objection to the Government’s Request for Production applies to the

categories of information sought in this action.

          (a). Documents and communications pertaining to Defendant’s termination from
          her position in the White House.

          Omarosa Manigault Newman was fired from her position with the Federal Government

by General John F. Kelly. Ms. Manigault Newman’s firing occurred on December 13, 2017

within the Situation Room of the White House.                   Clearly, this communication “pertains to

Defendant’s termination from her position in the White House.” Ms. Manigault Newman has

provided this communication to the Government in this action. Ms. Manigault Newman is

currently being sued in the arbitration action for disclosing this communication.

          In addition, Ms. Manigault Newman has disclosed a communication between herself and

President Donald J. Trump regarding her termination from the White House.                            Again, this

communication “pertains to Defendant’s termination from her position in the White House.”

Ms. Manigault Newman has provided this communication to the Government in this

action.     Ms. Manigault Newman is currently being sued in the arbitration action for

disclosing this communication.



2
 This is not limited to Ms. Manigault Newman. A former campaign staffer filed a lawsuit for sexual harassment
and has been litigating, the very same overbroad nondisclosure agreement, in state and federal courts, as well as
arbitration. See Denson v. Donald J. Trump for President, Inc., 180 A.D.3d 446, 451, 116 N.Y.S.3d 267 [1st Dept.
2020].

                                                        4
         Case 1:19-cv-01868-RJL Document 19 Filed 07/01/20 Page 5 of 10




       To the extent that Ms. Manigault Newman has any additional documents or

communications responsive to Government’s request, she naturally fears that she will be

subjected to further ongoing litigation in the arbitration action if she discloses them here.

Significantly, while Ms. Manigault Newman believes that she will ultimately be successful in the

arbitration action filed against her, she nonetheless has experienced, first hand, that by disclosing

additional documents requested in this action, she will be subjected to additional bad faith

litigation by President Trump and his campaign.


       (b). Documents and communications pertaining to Defendant’s financial disclosure
       report and her obligation to file it within 30 days of her termination.

       The Complaint filed in this action alleges that Ms. Manigault Newman was informed of

her obligation to file her financial disclosure report within 30 days because “on or about

December 19, 2017, Ms. Manigault Newman received a post-government employment briefing

in which she was advised of her obligation under the EIGA to file a termination financial

disclosure report by January 18, 2018.” [DE 2-1 at P.3].

       The only “post-government employment briefing” that Ms. Manigault Newman received

occurred on December 13, 2017 in the Situation Room with General John Kelly, Uttam Dhillon,

Irene Paroda, and Stefan Passantino. The recording of this Situation Room meeting was

previously disclosed to the Government and Ms. Manigault Newman is currently being

sued for “millions of dollars” for disclosing it.

       In addition, Ms. Manigault Newman is currently being sued for “millions of dollars in

damages” for “making alleged unauthorized recordings of people in the White House…and

disclosing them...” [Exhibit A]. By producing the documents and communications requested by




                                                 5
           Case 1:19-cv-01868-RJL Document 19 Filed 07/01/20 Page 6 of 10




the Government in this action, including communications with other White House employees,

Ms. Manigault Newman will be subject to additional bad faith litigation in the arbitration action.

        (c). Documents and communications pertaining to Defendant’s efforts to obtain
        materials she contends were necessary to complete the financial disclosure report.

        Ms. Manigault Newman has steadfastly attempted to recover her personal items that were

withheld from her by the White House after her employment ended.                           As such, there are

numerous communications pertaining to her efforts to obtain the materials she contends were

necessary to complete the financial disclosure report.                These include communications with

members of the “Trump Family” as defined under the nondisclosure agreement. For example,

Ms. Manigault Newman communicated with Ivanka Trump, a White House employee and

member of the “Trump Family” 3, about the return of her personal items within the boxes at the

White House.

        The nondisclosure agreement that Ms. Manigault Newman is currently being sued under,

prohibits the disclosure of “confidential information” regarding any “Trump Family Member”,

expressly including Ivanka Trump. As such, Ms. Manigault Newman fears that by disclosing

these communications, including the communications with Ivanka Trump, that she will be

subjected to further litigation in the arbitration action.

        In addition, Ms. Manigault Newman is currently being sued for “millions of dollars in

damages” for “making alleged unauthorized recordings of people in the White House…and

disclosing them...” [Exhibit A]. By producing the documents and communications requested by




3
  See Exhibit B: (“Family Member” means any member of the Trump family, including, but not limited to, Mr.
Trump’s spouse, each of Mr. Trump’s children and grandchildren and their respective spouses, including but not
limited to Donald J. Trump Jr., Eric F. Trump and Ivanka M. Trump, Tiffany Trump, and Baron Trump, and their
respective spouses, children and grandchildren, if any, and Mr. Trump’s siblings and their respective spouses and
children, if any.”)

                                                         6
         Case 1:19-cv-01868-RJL Document 19 Filed 07/01/20 Page 7 of 10




the Government in this action, including communications with other White House employees,

Ms. Manigault Newman will be subject to additional bad faith litigation in the arbitration action.

       Furthermore, Ms. Manigault Newman has communicated with various members of the

Department of Justice regarding the return of her personal effects from the White House. These

include communications with Department of Justice attorney Ashley Cheung, Esq. and others.

As argued by the Government, these documents and communications relate to “the sole disputed

issue in the case.” [DE 18 at 5]. Nevertheless, the Government has moved for a protective order

seeking to prohibit Ms. Manigault Newman’s discovery from Department of Justice employees

on these issues. [DE 17].

       4. The contents of the boxes that Defendant claimed she needed to complete her
       financial disclosure report

       The boxes that were withheld from Ms. Manigault Newman by the White House

following her employment, contained the information necessary to complete her Termination

Financial Disclosure Report. The contents of the boxes also included personal effects, letters,

tax returns, bank statements, and other private and personal financial information. To the extent

that these requested documents do not require the disclosure of private financial information and

are non-violative of the nondisclosure agreement, Defendant agrees to produce said documents.

               II. TRIAL COURT HAS BROAD DISCRETION IN DISCOVERY MATTERS

       It is well settled that Trial Courts have broad discretion in conducting discovery. Here,

the Government asks that the Trial Court exercise its discretion and compel Ms. Manigault

Newman to produce various documents and communications. As previously discussed, by

disclosing the requested documents and communications, Ms. Manigault Newman fears

additional litigation against her in the concurrent arbitration action.




                                                  7
         Case 1:19-cv-01868-RJL Document 19 Filed 07/01/20 Page 8 of 10




        In support of their motion to compel, the Government relies upon a single case that is

neither binding nor persuasive. The Government relies on Bohannon v. Honda Motor Co., 127

F.R.D. 536, 540 (D. Kan. 1989) for the proposition that the nondisclosure agreement should not

prevent Ms. Manigault Newman from disclosing these documents, communications and

recordings. However, unlike the Plaintiff in Bohannon, Ms. Manigault Newman is currently

being sued for “millions of dollars” for disclosing the exact communications sought by the

Government in this action and fears additional litigation arising from further disclosures.

        The Government argues that “[Ms. Manigault Newman’s] bare invocation of her

agreement with a third party accordingly cannot excuse her non-compliance with Plaintiff’s

discovery requests.” Again, Ms. Manigault Newman is not making a “bare invocation of her

agreement with a third party.”      Rather, she is expressly concerned that by disclosing the

requested documents, she will subjected to further litigation in the arbitration action, which has

already commenced and is currently being litigated.

        To be clear, Ms. Manigault Newman does not believe that President Trump and his

Campaign will ultimately be successful in the ongoing arbitration action. However, whether or

not Ms. Manigault Newman is ultimately successful in defending the arbitration action is

immaterial to her objection. The objection is based upon the additional litigation that will almost

certainly arise by her disclosure of various communications with White House officials,

including communications with some “Trump Family Members” in compliance with the

Government’s requests. The Campaign recently added nearly four hundred additional counts to

the arbitration action and is keeping tabs on everything she says and does. We are at a complete

loss.




                                                8
         Case 1:19-cv-01868-RJL Document 19 Filed 07/01/20 Page 9 of 10




                                         CONCLUSION

        The Government seeks to compel Mrs. Manigault Newman to produce “recordings and

communications” which will almost certainly subject her to further litigation in the concurrently

filed arbitration action. For the reasons discussed herein, Mrs. Manigault Newman seeks an

order denying the Government’s Motion to Compel. Mrs. Manigault Newman will be moving

for a protective order on this matter pursuant to Fed R Civ P 26(c)(1).         Mrs. Manigault

Newman’s Motion for Protective Order will be submitted concurrently with this Response.

                                   CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that I electronically filed the foregoing with the Clerk of Court

using the CM/ECF which will furnish a copy to Christopher M. Lynch, Esq., Joseph H. Hunt,

Esq., James J. Gilligan, Esq., Jacqueline Coleman Snead, Esq., United States Department of

Justice Civil Division, Federal Programs Branch, 1100 L. Street, N.W., Washington, D.C.

20005, at Christopher.m.lynch@usdoj.gov ; Jacqueline.Snead@usdoj.gov ;this 1st day of July,

2020.


                                            Respectfully submitted,

                                            Law Office of John M. Phillips, LLC

                                            /s/ John M. Phillips
                                            JOHN M. PHILLIPS, ESQUIRE
                                            DC Bar Number: 1632674
                                            4230 Ortega Boulevard
                                            Jacksonville, FL 32210
                                            (904) 444-4444
                                            (904) 508-0683 (facsimile)
                                            Attorneys for Defendant
                                            jphillips@floridajustice.com
                                            michele@floridajustice.com
                                            Kirby@floridajustice.com

                                            The Law Office of J. Wyndal Gordon, P.A.


                                               9
Case 1:19-cv-01868-RJL Document 19 Filed 07/01/20 Page 10 of 10




                            /s/ J. Wyndal Gordon, Esq.
                            J. WYNDAL GORDON, ESQUIRE
                            MD Bar Number: 23572
                            20 South Charles Street, Suite 400
                            Baltimore, MD 21201
                            (410)332-4121
                            (410)347-3144 facsimile
                            jwgaattys@aol.com
                            Attorneys for Defendant




                              10
      Case 1:19-cv-01868-RJL Document 19-1 Filed 07/01/20 Page 1 of 10




 1 CHARLES J. HARDER (NY Bar No. 5282371)
   ANTHONY J. HARWOOD (NY Bar No. 2187821)
 2 RYAN J. STONEROCK (CA Bar No. 247132)
 3 HARDER LLP
   260 Madison Avenue, Sixteenth Floor
 4 New York, New York 10016
   Telephone: (212) 799-1400
 5
   Facsimile: (212) 937-3167
 6 Email:      CHarder@HarderLLP.com
               AHarwood@HarderLLP.com
 7             RStonerock@HarderLLP.com
 8
   Attorneys for Claimant
 9 DONALD J. TRUMP FOR PRESIDENT, INC.
10
11                        AMERICAN ARBITRATION ASSOCIATION
12                                  NEW YORK, NEW YORK
13
   DONALD J. TRUMP FOR PRESIDENT,                   Case No.
14 INC., a Virginia not-for-profit corporation,
15                                                  STATEMENT OF CLAIM FOR
                 Claimant,                          BREACH OF WRITTEN CONTRACT
16
          v.
17
18 OMAROSA MANIGAULT-NEWMAN,
   an individual,
19
20                Respondent.

21
22         Claimant DONALD J. TRUMP FOR PRESIDENT, INC. hereby alleges as follows:
23                                        THE PARTIES
24         1.     Claimant Donald J. Trump for President, Inc. (the “Company”) is a not-for-
25 profit corporation organized and existing under the laws of the State of Virginia, with its
26 principal place of business in New York, New York.
27         2.     Claimant is informed and believes, and based thereon alleges, that
28 Respondent Omarosa Manigault-Newman (“Ms. Manigault-Newman”) is an individual
                                                  -1-
                                      STATEMENT OF CLAIM
      Case 1:19-cv-01868-RJL Document 19-1 Filed 07/01/20 Page 2 of 10




 1 residing and domiciled in Jacksonville, Florida.
 2                                     RELEVANT FACTS
 3         3.     Ms. Manigault-Newman previously served as an outreach advisor for Donald
 4 J. Trump for President, Inc. (the “Company”). In connection therewith, Ms. Manigault-
 5 Newman entered into a written agreement with the Company (the “Agreement”), effective
 6 on or about July 16, 2016. A true and correct copy of the Agreement is attached hereto as
 7 Exhibit A.
 8         4.     The Agreement prohibits Ms. Manigault-Newman from disclosing
 9 confidential information (as defined in the Agreement) or disparaging the Company and
10 numerous persons associated with the Company, including Donald J. Trump (“Mr.
11 Trump”) and his family members.
12         5.     Paragraph 1 of the Agreement specifically restricts Ms. Manigault-
13 Newman’s disclosure of Confidential Information by providing, in pertinent part:
14                1. No Disclosure of Confidential Information. During the
                  term of your service and at all times thereafter you hereby
15                promise and agree:
16
                     a. not to disclose, disseminate or publish, or cause to be
17                disclosed, disseminated or published, any Confidential
                  Information;
18
                      b. not to assist others in obtaining, disclosing,
19
                  disseminating, or publishing Confidential Information;
20
                     c. not to use any Confidential Information in any way
21                detrimental to the Company, Mr. Trump, any family Member,
                  any Trump Company or any Family Member Company;
22
23                   d. not to save, store or memorialize any Confidential
                  Information (including, without limitation, incorporating it into
24                any storage device, server, Internet site or retrieval system,
                  whether electronic, cloud based, mechanical or otherwise)…
25
26         6.     “Confidential Information” is defined in the Agreement, in part, as “all
27 information (whether or not embodied in any media) of a private, proprietary or
28 confidential nature or that Mr. Trump insists remain private or confidential, including, but
                                                 -2-
                                      STATEMENT OF CLAIM
       Case 1:19-cv-01868-RJL Document 19-1 Filed 07/01/20 Page 3 of 10




 1 not limited to, any information with respect to the personal life, political affairs, and/or
 2 business affairs of Mr. Trump or of any Family Member, including but not limited to, …
 3 meetings, conversations, notes, and other communications of Mr. Trump, any Family
 4 Member, any Trump Company or any Family Member Company.” (Ex. A, ¶ 6.a.)
 5          7.      Paragraph 2 of the Agreement prohibits Ms. Manigault-Newman from
 6 disparaging the Company or any other Trump Person (as defined in the Agreement), as
 7 follows:
 8                  2.     No Disparagement. During the term of your service and
                    at all times thereafter you hereby promise and agree not to
 9                  demean or disparage publicly the Company, Mr. Trump, any
10                  Trump Company, any Family Member, or any Family Member
                    Company or any asset any of the foregoing own, or product or
11                  service any of the foregoing offer, in each case by or in any of
                    the Restricted Means and Contexts and to prevent your
12
                    employees from doing so.1
13
14          8.      On or about December 14, 2017, Ms. Manigault-Newman appeared on
15 ABC’s “Good Morning America.” During that appearance, Ms. Manigult-Newman stated
16 that she planned to disclose Confidential Information, and to make disparaging statements,
17 in violation of the Agreement:
18                  There were a lot of things that I observed during the last year
                    that I was very unhappy with, that I was very uncomfortable
19                  with…
20
                    I’m not going to expand on it because I still have to go back
21                  and work with these individuals, but when I have a chance to
                    tell my story, Michael, quite a story to tell as the only African-
22
23          1
              “Restricted Means and Contexts” is defined in the Agreement as “(i) …any means of
24   expression, including but not limited to verbal, written, or visual, (ii) whether or not preserved in
     any medium now known or hereafter discovered or invented, including but not limited to audio
25   recording of any type, written text, drawing, photograph, film, video, or electronic device, (iii) in
     any manner or form, including but not limited to any book, article, memoir, diary, letter, essay,
26
     speech, interview, panel or roundtable discussion, image, drawing, cartoon, radio broadcast,
27   television broadcast, video, movie, theatrical production, Internet website, e-mail, Twitter tweet,
     Facebook page, or otherwise, even if fictionalized, (iv) in any language, or (v) in any country or
28   other jurisdiction.” (Agreement, ¶ 1.)

                                                       -3-
                                           STATEMENT OF CLAIM
      Case 1:19-cv-01868-RJL Document 19-1 Filed 07/01/20 Page 4 of 10




 1                 American woman in this White House, as a senior staff and
                   assistant to the President, I have seen things that made me
 2                 uncomfortable, that have upset me, that have affected me
 3                 deeply and emotionally, that has affected my community and
                   my people. And when I can tell my story, it is a profound story
 4                 that I know the world will want to hear…
 5           9.    On or about January 19, 2018, various news outlets published reports
 6 speculating that Ms. Manigault-Newman had secretly recorded communications that
 7 potentially involved Confidential Information.
 8           10.   On or about January 25, 2018, counsel for Claimant, Charles J. Harder, sent
 9 a letter reminding Ms. Manigault-Newman of her obligations under the Agreement and
10 demanding confirmation that she, among other things:
11           a.    Does not intend to disclose Confidential Information to any person;
12           b.    Does not intend to make disparaging statements in violation of the
13                 Agreement;
14           c.    Has not retained any Confidential Information, including any audio or video
15                 recordings; and
16           d.    Does not intend to disclose any recordings of Confidential Information to
17                 any person.
18           11.   Mr. Harder’s letter also demanded that Mr. Manigault-Newman deliver all
19 Confidential Information, including any and all recordings, to Mr. Harder’s office, and
20 certify that she did not and will not retain any Confidential Information. A true and correct
21 copy of Mr. Harder’s letter is attached hereto as Exhibit B.
22           12.   Despite Mr. Harder’s demand that Ms. Manigault-Newman respond within
23 forty-eight (48) hours of transmission, Ms. Manigault-Newman did not respond to this
24 letter.
25           13.   Thereafter, Ms. Manigault-Newman materially breached the Agreement by,
26 among other things, disclosing Confidential Information and making disparaging
27 statements about Trump Persons, as set forth immediately below.
28 / / /
                                                  -4-
                                      STATEMENT OF CLAIM
      Case 1:19-cv-01868-RJL Document 19-1 Filed 07/01/20 Page 5 of 10




 1         14.     In an episode of the television program Celebrity Big Brother, aired by CBS
 2 on February 8, 2018, Ms. Manigault-Newman stated:
 3         a.     “I was haunted by tweets every single day, like what is he going to tweet
 4                next?”
 5         b.     “I tried to be that person [to stop the tweets] and then all of the people
 6                around him [President Trump] attacked me. It was like ‘Keep her away’
 7                ‘Don’t give her access.’ ‘Don’t let her talk to him.’”
 8         c.     “It’s not my circus. Not my monkeys.”
 9         d.     “I’d like to say it’s not my problem but I can’t say that because, like, it’s
10                bad.”
11         e.     [Question by Ross Mathews: “Should we be worried?”] Ms. Manigault-
12                Newman nods.
13         f.     [Question by Ross Mathews: “I need you to say ‘No, it’s going to be OK.”]
14                Ms. Manigault-Newman responds: “No, it’s not going to be OK. It’s not.
15                It’s so bad.”
16         g.     [Question by Ross Mathews: “Would you vote for him [Mr. Trump] again
17                [for President?”] Ms. Manigault-Newman responds: “God no, never. In a
18                million years, never.”
19         h.     “It’s just been so incredibly hard to shoulder what I shouldered because I
20                was so loyal to a person and I didn’t realize that by being loyal to him it was
21                going to make me lose a hundred other friends.”
22         i.     “When you’re in the middle of the hurricane it’s hard to see the destruction
23                on the outer bands.”
24         15.    On or about July 26, 2018, Simon & Schuster issued a press release stating
25 that Gallery Books, a division of Simon & Schuster, planned to publish a book written by
26 Ms. Manigault-Newman entitled, “UNHINGED: An Insider’s Account of the Trump
27 White House by Omarosa Manigault Newman” (the “Book”), on August 14, 2018. The
28 press release stated, in part:
                                                   -5-
                                       STATEMENT OF CLAIM
      Case 1:19-cv-01868-RJL Document 19-1 Filed 07/01/20 Page 6 of 10




 1                Few have been a member of Donald Trump’s inner orbit longer
                  than Omarosa Manigault Newman. Their relationship has
 2                spanned fifteen years—through four television shows, a
 3                presidential campaign, and a year by his side in the most
                  chaotic, outrageous White House in history. But that
 4                relationship has come to a decisive and definitive end, and
                  Omarosa is finally ready to share her side of the story in this
 5
                  explosive, jaw-dropping account.
 6
                  A stunning tell-all and takedown from a strong, intelligent
 7                woman who took every name and number, UNHINGED is a
 8                must-read for any concerned citizen.

 9                UNHINGED will be published on August 14, 2018. Simon
                  & Schuster Audio and Simon & Schuster UK will
10
                  simultaneously publish.
11
12         16.    On or about July 27, 2018, Ms. Manigault-Newman announced the Book via
13 Twitter by linking to the listing of the Book on Amazon.com. The listing states, in part:
14                The former Assistant to the President and Director of
                  Communications for the Office of Public Liaison in the
15                Trump White House provides an eye-opening look into the
16                corruption and controversy of the current administration.

17                Few have been a member of Donald Trump’s inner orbit longer
                  than Omarosa Manigault Newman. Their relationship has
18
                  spanned fifteen years—through four television shows, a
19                presidential campaign, and a year by his side in the most
                  chaotic, outrageous White House in history. But that
20                relationship has come to a decisive and definitive end, and
21                Omarosa is finally ready to share her side of the story in this
                  explosive, jaw-dropping account.
22
                  A stunning tell-all and takedown from a strong, intelligent
23
                  woman who took every name and number, Unhinged is a must-
24                read for any concerned citizen.

25         17.    Excerpts from the Book containing Confidential Information and disparaging
26 statements, in violation of the Agreement, have been published on the internet at numerous
27 websites, including:
28 / / /
                                                 -6-
                                      STATEMENT OF CLAIM
      Case 1:19-cv-01868-RJL Document 19-1 Filed 07/01/20 Page 7 of 10




 1         a.     https://www.thedailybeast.com/omarosa-book-excerpt-trump-has-mental-
 2                decline-that-could-not-be-denied
 3         b.     https://www.washingtonpost.com/politics/2018/08/13/why-omarosas-
 4                comments-about-trump-race-will-have-little-
 5                impact/?utm_term=.b87de7ab8aab
 6         c.     https://www.theguardian.com/us-news/2018/aug/10/omarosa-trump-book-
 7                the-apprentice-memoir
 8         d.     https://www.cnn.com/2018/08/11/politics/omarosa-tell-all-white-
 9                house/index.html
10         18.    On or about August 12, 2018, during an interview with NBC’s Meet the
11 Press to promote the Book, Ms. Manigault-Newman stated:
12                Donald Trump is a con and has been masquerading as someone
                  who is actually open to engaging with diverse communities.
13                But…he is truly a racist.
14         19.    During her interview on Meet the Press, Ms. Manigault-Newman also stated:
15                They continue to deceive this nation by how mentally declined
                  [Mr. Trump] is, how difficult it is for him to process complex
16                information, how he is not engaged in some of the most
17                important decisions that impacts (sic) our country.

18         20.    During her interview on Meet the Press, Ms. Manigault-Newman also
19 released an surreptitious recording that purports to be a conversation between Ms.
20 Manigault-Newman and General John F. Kelly, the White House chief of staff, which Ms.
21 Manigault-Newman alleges was recorded in the Situation Room of the White House. If
22 accurate, this recording contains Confidential Information.
23         21.    On August 13, 2018, during an interview with The Today Show to promote
24 the Book, Ms. Manigault-Newman released an surreptitious recording that purports to be a
25 conversation between Ms. Manigault-Newman and Mr. Trump. If accurate, this recording
26 contains Confidential Information. During this interview, Ms. Manigault-Newman
27 disclosed additional Confidential Information and made disparaging statements, in
28 violation of the Agreement.
                                                -7-
                                     STATEMENT OF CLAIM
      Case 1:19-cv-01868-RJL Document 19-1 Filed 07/01/20 Page 8 of 10




 1           22.   Also on August 13, 2018, in a subsequent interview on MSNBC’s “Velshi &
 2 Ruhle” to promote the Book, Ms. Manigault-Newman said she “absolutely” has more tapes
 3 in her possession, but has not yet decided whether she will release them publicly. During
 4 this interview, Ms. Manigault-Newman disclosed additional Confidential Information and
 5 made disparaging statements, in violation of the Agreement.
 6           23.   Remedies for Ms. Manigault-Newman’s breach of the Agreement include
 7 monetary damages, injunctive relief and all other remedies available at law and equity.
 8 With regard to injunctive relief, Paragraph 7 of the Agreement provides, in pertinent part:
 9                 a.     Consent to Injunction. A breach of any of your
                   promises or agreements under this agreement will cause the
10                 Company, Mr. Trump and each other Trump Person irreparable
11                 harm. Accordingly, to the extent permitted by law, and
                   without waiving any other rights or remedies against you at
12                 law or in equity, you hereby consent to the entry of any order,
                   without prior notice to you, temporarily or permanently
13
                   enjoining you from violating any of the terms, covenants,
14                 agreements or provisions of this agreement on your part to be
                   performed or observed. Such consent is intended to apply to an
15                 injunction of any breach or threatened breach.
16           24.   The Agreement provides that the prevailing party in any dispute arising out
17 of the Agreement shall be entitled to “an award of reasonable legal fees and costs.” (Ex. A,
18 ¶ 8.c.)
19           25.   In addition, Paragraph 8.b of the Agreement provides for arbitration of this
20 dispute, stating:
21                 Arbitration. Without limiting the Company’s or any other
                   Trump Person’s right to commence a lawsuit in a court of
22                 competent jurisdiction in the State of New York, any dispute
23                 arising under or relating to this agreement may, at the sole
                   discretion of each Trump Person, be submitted to binding
24                 arbitration in the State of New York pursuant to the rules
25                 for commercial arbitrations of the American Arbitration
                   Association, and you hereby agree to and will not contest such
26                 submissions. Judgment upon the award rendered by an
                   arbitrator may be entered in any court having jurisdiction.
27
28 (Emphasis added.)
                                                  -8-
                                       STATEMENT OF CLAIM
      Case 1:19-cv-01868-RJL Document 19-1 Filed 07/01/20 Page 9 of 10




 1                                 FIRST CAUSE OF ACTION
 2                                 Breach of Written Agreement
 3         26.    Claimants incorporate each and every allegation in the preceding paragraphs
 4 as through set forth in full herein.
 5         27.    The Company and Respondent entered into the Agreement, effective on or
 6 about July 16, 2016.
 7         28.    The Company has performed all of the covenants and conditions of the
 8 Agreement to be performed on its part, if any, except to the extent that such performance
 9 has been hindered, prevented, excused or waived.
10         29.    Ms. Manigault-Newman materially breached the Agreement by, among other
11 things, disclosing Confidential Information and making disparaging statements in an
12 episode of the television program “Celebrity Big Brother.”
13         30.    Ms. Manigault-Newman further materially breached the Agreement by,
14 among other things, making alleged unauthorized recordings of people in the White House,
15 including, without limitation, Mr. Trump and Mr. Kelly, and releasing those recordings to
16 the press.
17         31.    The Company is informed and believes, and based thereon alleges, that Ms.
18 Manigault Newman has further materially breached the Agreement by, among other
19 things, disclosing Confidential Information and making disparaging statements in the
20 Book. The Company has not had an opportunity to review and analyze the Book, which is
21 scheduled for release on the date of this filing. On this basis, the Company reserves the
22 right to supplement this Statement of Claim at the appropriate time to identify the
23 Confidential Information disclosed in the Book, and disparaging statements made therein
24 about the Company and Trump Persons, in violation of the Agreement.
25         32.    As a result of Ms. Manigault-Newman’s breaches of the Agreement, the
26 Company has suffered damages in the millions of dollars, the specific amount of which
27 will be presented and proven at arbitration.
28 / / /
                                                  -9-
                                          STATEMENT OF CLAIM
     Case 1:19-cv-01868-RJL Document 19-1 Filed 07/01/20 Page 10 of 10




 1         33.    Unless Ms. Manigault-Newman is restrained from further breaches of the
 2 Agreement, the Company will suffer and continue to suffer irreparable harm.
 3         WHEREFORE, the Company requests the following relief:
 4         1.     For general, special, consequential and incidental damages according to
 5 proof at arbitration;
 6         2.     For a preliminary and permanent injunction enjoining Ms. Manigault-
 7 Newman from: (a) further disclosure or publication of any Confidential Information; and
 8 (b) making further disparaging statements in violation of the Agreement.
 9         3.     For a preliminary and permanent injunction requiring Ms. Manigault-
10 Newman to: (a) identify and turn over all Confidential Information, including all audio
11 and/or video recordings in her possession, custody or control of Trump Persons and/or of
12 all persons she recorded in the White House; (b) confirm under penalty of perjury that she
13 has complied with subsection (a); and (c) preserve and turn over all communications to any
14 persons regarding Confidential Information or her disparagement statements in violation of
15 the Agreement;
16         4.     For attorneys’ fees;
17         5.     For costs of arbitration;
18         6.     For prejudgment and post judgment interest at the maximum legal rate; and
19         7.     For such other and further relief as the Arbitrator may deem just and proper.
20
21 DATED: August 14, 2018
                                              _______________________________________
22                                                  CHARLES J. HARDER
23                                                  Counsel for Claimant

24
25
26
27
28
                                                 -10-
                                         STATEMENT OF CLAIM
Case 1:19-cv-01868-RJL Document 19-2 Filed 07/01/20 Page 1 of 6




      Exhibit A
                                                                                                       5fl /¥}
          Case 1:19-cv-01868-RJL Document 19-2 Filed 07/01/20 Page 2 of 6




                                           AGREEMENT


You have requested that the entity signing below (the "Company") engage you (as an employee
or an independent contractor, as applicable) to perform services, or an independent contractor
that employs you has requested to be engaged by Company to perform services and you desire in
your capacity as an employee of such independent contractor to perform all or a part of such
services. You have made the promises and agreements set forth below in order to induce the
Company to accept your or your employer's, as applicable, offer of engagement and to permit
you, in the applicable capacity, to perform all or a portion of the subject services.         Those
promises and agreements are part of what the Company is receiving in exchange for agreeing to
engage you or your employer, and to permit you to perform all or a portion of the subject
services, and the Company is relying on your fulfillment of these promises and agreements.


Any initially capitalized terms that are not defined when used in this agreement are defined in
paragraph 6 below.


         1.        No Disclosure of Confidential Information. During the term of your service and
at all times thereafter you hereby promise and agree:


           a. not to disclose, disseminate or publish, or cause to be disclosed, disseminated or
published, any Confidential Information;


              b.   not to assist others in obtaining,   disclosing,   disseminating,   or publishing
Confidential Information;


              c.   not to use any Confidential Information in any way detrimental to the Company,
Mr. Trump, any Family Member, any Trump Company or any Family Member Company;


            d. not to save, store or memorialize any Confidential Information (including, without
limitation, incorporating it into any storage device, server, Internet site or retrieval system,
whether electronic, cloud based, mechanical or otherwise) except as may be expressly required
in connection with the performance of services to the Company;


          e. to (i) provide the Company with written notice of any legal obligation to disclose
any Confidential Information as soon as you become aware of such obligation, (ii) not make any
disclosure notwithstanding such obligation until the Company (or the appropriate Trump Person)
has had a reasonable opportunity to seek an appropriate protective order or similar relief, (iii)
fully cooperate and join with the Company (and the appropriate Trump Person) in any request
for a protective order or similar relief, (iv) exercise all reasonable efforts to obtain reliable
assurance that confidential treatment will be accorded such Confidential Information in the event
no such protective order or similar relief is obtained, whether because it has been denied or
because the Company (or the appropriate Trump Person) has elected not to seek it, and (iv) under
all circumstances, not furnish any greater portion of the Confidential Information than you are
advised by counsel is absolutely legally required to be disclosed by you or furnish any
Confidential Information to any individual, company or governmental entity other than the one
to whom or to which you are absolutely legally required to disclose it; and


1 | P a g e
             Case 1:19-cv-01868-RJL Document 19-2 Filed 07/01/20 Page 3 of 6




              f.   promptly upon the request, whenever made, of the Company, (i) return to the
Company all Confidential Information furnished to you, together with all copies, abstracts, notes,
reports, or other materials furnished to, or otherwise obtained by, you or prepared by you or on
your behalf, without retaining copies, extracts or other reproductions, whether physical,
electronic, cloud based or otherwise, in whole or in part, (ii) destroy all documents, memoranda,
notes or other writings prepared by you or anyone on your behalf that are based upon the
Confidential Information, and (iii) acknowledge such destruction in writing to Company.


The foregoing provisions each apply to Confidential Information and disclosure, dissemination,
publication, use and effort to help others obtain, saving, storing and memorializing of
Confidential Information, as applicable, (i) by any means of expression, including but not limited
to verbal, written, or visual, (ii) whether or not preserved in any medium now known or hereafter
discovered or invented, including but not limited to audio recording of any type, written text,
drawing, photograph, film, video, or electronic device, (iii) in any manner or form, including but
not limited to any book, article, memoir, diary, letter, essay, speech, interview, panel or
roundtable discussion, image, drawing, cartoon, radio broadcast, television broadcast, video,
movie, theatrical production, Internet website, e-mail, Twitter tweet, Facebook page, or
otherwise, even if fictionalized, (iv) in any language, or (v) in any country or other jurisdiction
(collectively, the "Restricted Means and Contexts").


       2.    No Disparagement. During the term of your service and at all times thereafter
you hereby promise and agree not to demean or disparage publicly the Company, Mr. Trump,
any Trump Company, any Family Member, or any Family Member Company or any asset any of
the foregoing own, or product or service any of the foregoing offer, in each case by or in any of
the Restricted Means and Contexts and to prevent your employees from doing so.


        3.         No Competitive Services. Until the Non-Compete Cutoff Date you promise and
agree not to assist or counsel, directly or indirectly, for compensation or as a volunteer, any
person that is a candidate or exploring candidacy for President of the United States other than
Mr. Trump and to prevent your employees from doing so.


        4.         No Competitive Solicitation. Until the Non-Solicitation Cutoff Date you promise
and agree not to hire or solicit for hiring, or assist any other person, entity or organization to hire
or solicit for hiring, any person that is an independent contractor of, employee of an independent
contractor of, or employee of Company or any other Trump Person and who at any time provides
services for the project or objective for which you or your employer, as applicable, are being
engaged.


        5.         No Competitive Intellectual Property Claims. During the term of your service and
at all times thereafter you promise and agree never to assert any rights to any intellectual
property that (a) includes the name "Trump," (b) is owned by or associated with the Company,
Mr. Trump, any Trump Company, any Family Member or any Family Member Company, for
example, without limitation, any name, likeness, voice, or image of Mr. Trump or any Family
Member, or any logo, motto or phrase created, developed or commonly associated with any of
them, or (c) is developed in connection with the project or objective for which your services are


2 | P a g e
              Case 1:19-cv-01868-RJL Document 19-2 Filed 07/01/20 Page 4 of 6




being engaged (all of which will be deemed a "work made for hire" or will be assigned by you to
us).


         6.         Definitions. As used in this agreement, the following definitions apply:

               a.   "Confidential Information" means all information (whether or not embodied in
any media) of a private, proprietary or confidential nature or that Mr. Trump insists remain
private or confidential, including, but not limited to, any information with respect to the personal
life, political affairs, and/or business affairs of Mr. Trump or of any Family Member, including
but not limited to, the assets, investments, revenue, expenses, taxes, financial statements, actual
or prospective business ventures, contracts, alliances, affiliations, relationships, affiliated
entities, bids, letters of intent, term sheets, decisions, strategies, techniques, methods, projections,
forecasts, customers, clients, contacts, customer lists, contact lists, schedules, appointments,
meetings, conversations, notes, and other communications of Mr. Trump, any Family Member,
any Trump Company or any Family Member Company.


               b.   "Family Member" means any member of Mr. Trump's family, including, but not
limited to, Mr. Trump's spouse, each of Mr. Trump's children and grandchildren and their
respective spouses, including but not limited to Donald J. Trump Jr., Eric F. Trump and Ivanka
M. Trump, Tiffany Trump, and Barron Trump, and their respective spouses, children and
grandchildren, if any, and Mr. Trump's siblings and their respective spouses and children, if any.


               c.   "Family Member Company" means any entity, partnership, trust or organization
that, in whole or in part, was created by or for the benefit of any Family Member or is controlled
or owned by any Family Member.


           d. "Non-Compete Cut Off Date" means the date the current U.S presidential
election cycle is over or, if earlier, the date Mr. Trump announces that he will not run or will no
longer run for the Presidency of the United States of America in the current U.S. presidential
election cycle.


               e.   "Non-Solicitation Cutoff Date" means the Non-Compete Cut Off Date.


           f. "Trump Company" means any entity, partnership, trust or organization that, in
whole or in part, was created by or for the benefit of Mr. Trump or is controlled or owned by Mr.
Trump.


               g.   "Trump Person" means each of Mr. Trump, each Family Member, each Trump
Company (including but not limited to the Company) and each Family Member Company.


         7.         Remedies for Breach of this Agreement.


               a.   Consent to Injunction. A breach of any of your promises or agreements under this
agreement will cause the Company, Mr. Trump and each other Trump Person irreparable harm.
Accordingly, to the extent permitted by law, and without waiving any other rights or remedies
against you at law or in equity, you hereby consent to the entry of any order, without prior notice


3 | P a g e
             Case 1:19-cv-01868-RJL Document 19-2 Filed 07/01/20 Page 5 of 6




to you, temporarily or permanently enjoining you from violating any of the terms, covenants,
agreements or provisions of this agreement on your part to be performed or observed.         Such
consent is intended to apply to an injunction of any breach or threatened breach.


              b.   Agreement to Indemnify. You hereby agree to indemnify, defend (with counsel
acceptable to the Trump Person you are defending) and hold harmless each Trump Person from
and against any claim, demand, suit, proceeding, damages, cost, loss or expense of any kind or
nature, including but not limited to reasonable attorneys' fees and disbursements, incurred by
any Trump Person as a consequence of your breach of any of your promises or agreements in
this agreement.


              c.   Damages and Other Remedies.     Notwithstanding anything to the contrary, each
Trump Person will be entitled to all remedies available at law and equity, including but not
limited to monetary damages, in the event of your breach of this agreement. Nothing contained
in this agreement will constitute a waiver of any Trump Person's remedies at law or in equity, all
of which are expressly reserved.


         d. Third Party Beneficiaries. Mr. Trump and each Family Member, Trump
Company and Family Member Company is an intended third party beneficiary of this agreement.
Without limiting the preceding sentence, Mr. Trump, each Family Member, Trump Company
and Family Member Company, in addition to the Company, will be entitled to the benefit of this
agreement and to enforce this agreement.


        8.         Resolution of Disputes.


              a.   Governing Law; Jurisdiction and Venue. This Agreement is deemed to have been
made in the State of New York, and any and all performance hereunder, breach hereof, or claims
with respect to the enforceability of this agreement must be interpreted and construed pursuant to
the laws of the State of New York without regard to conflict of laws or rules applied in the State
of New York. You hereby consent to exclusive personal jurisdiction and venue in the State of
New York with respect to any action or proceeding brought with respect to this agreement.


           b. Arbitration. Without limiting the Company's or any other Trump Person's right
to commence a lawsuit in a court of competent jurisdiction in the State of New York, any dispute
arising under or relating to this agreement may, at the sole discretion of each Trump Person, be
submitted to binding arbitration in the State of New York pursuant to the rules for commercial
arbitrations of the American Arbitration Association, and you hereby agree to and will not
contest such submissions. Judgment upon the award rendered by an arbitrator may be entered in
any court having jurisdiction.


              c.   Prevailing Party Fees. Any court judgment or arbitration award shall include an
award of reasonable legal fees and costs to the prevailing party.

          d. Interpretation and Representation bv Counsel. This agreement has been drafted
on behalf of the undersigned only as a convenience and may not, by reason of such action, be
construed against the undersigned. Each of the parties (i) has had the opportunity to be and/or


4 | P a g e
             Case 1:19-cv-01868-RJL Document 19-2 Filed 07/01/20 Page 6 of 6




has elected not to be, represented by counsel, (ii) has reviewed each of the provisions in this
agreement carefully and (iii) has negotiated or has had full opportunity to negotiate the terms of
this agreement, specifically including, but not limited to Paragraph 7 hereof.        You waive any
claims that may be available at law or in equity to the effect that you did not have the
opportunity to so consult with counsel.


              e.   No Waiver. Neither the failure or delay to exercise one or more rights under this
agreement nor the partial exercise of any such right, will be deemed a renunciation or waiver of
such rights or any part thereof or affect, in any way, this agreement or any part hereof or the right
to exercise or further exercise any right under this agreement or at law or in equity.


        9.         Miscellaneous. Modifications. No change or waiver of the terms, covenants and
provisions of this agreement will be valid unless made in writing and signed by the undersigned.
Relationship.      Nothing herein contained is intended to, nor shall it be construed as, reflecting
any employer-employee or independent contractor relationship between you and the undersigned
or any other individual or entity. Counterparts. This agreement may be executed in any number
of counterparts, all of which taken together will constitute one and same instrument. Delivery of
an executed signature page of this this agreement by facsimile transmission or .pdf, .jpeg, .TIFF,
or other electronic format or electronic mail attachment will be effective as delivery of an
original executed counterparty hereof.


        10.        Survival.   This agreement will survive the expiration, cancellation or termination
of any employment or independent contractor relationship that you may have with the Company
or with any individual, entity, partnership, trust or organization that the Company has engaged.


                                                  Donald J. Trump for President




                                                   P*        7
                                                  Name: Lucia Castellano
                                                  Title: HR Director



        OMAROSA MANIGAULT ACKNOWLEDGES THAT SHE HAS READ AND
UNDERSTOOD THIS AGREEMENT, AND AGREES TO COMPLY WITH THE
FOREGOING WHICH CREATES A VALID AND BINDING LEGAL OBLIGATION ON
HER.


Omarosa Manigault


Signature: r
Name:fOmprosa            'gault
Address:




5 | P a g e
